Citation Nr: 0335835	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a shrapnel 
scar on the right side of the head.

2.  Entitlement to an increased evaluation for a shrapnel 
scar on the right side of the buttock.

3.  Entitlement to an increased evaluation for a shrapnel 
scar on left thigh.

4.  Entitlement to an increased evaluation for residuals of 
shrapnel wounds to the right hand.

5.  Entitlement to an increased evaluation for residuals of 
shrapnel wounds to the right foot.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On September 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.   Ask the veteran to provide a list of 
the names and addresses of all doctors 
and medical care facilities (VA and non-
VA) that have treated him for residuals 
of shrapnel wounds to the right side of 
the head, right buttock, left thigh, 
right hand and right foot since 2000.  
When the veteran responds, obtain records 
from each health care provider the 
veteran identifies.

2.  After all available medical records 
are received and associated with the 
claims file, arrange for the veteran to 
undergo a VA examination at an 
appropriate VA medical facility to 
determine the current severity of his 
service-connected residuals of shrapnel 
wounds to the right side of the head, 
right buttock, left thigh, right hand and 
right foot.  The entire claims file and 
must be made available to, and be 
reviewed by, the examiner designated to 
examine the veteran.

a.  With respect to the right side of the 
head: The examiner should fully describe 
any scars present due to the service-
connected residuals shrapnel wounds to 
the right side of the head, as 
distinguished from any other injury.  It 
is requested that the examination report 
include a detailed description of all 
scars, including size and location, and 
should state whether each scar is well-
healed, elevated, depressed, contracted, 
tender, painful, adherent to underlying 
tissue, or ulcerated, and whether there 
is any associated functional limitation.  
The examiner should indicate whether each 
scar is disfiguring and, if so, 
characterize the disfigurement as 
"slight," "moderate," "severe," 
"producing a marked and unsightly 
deformity of eyelids, lips, or auricles," 
"complete," or "exceptionally repugnant."  
The examiner should state whether an area 
exceeding 6 square inches involves hypo- 
or hyper-pigmentation; abnormal skin 
texture; missing underlying soft tissue; 
or indurated and inflexible skin.

b.  With respect to the right buttock and 
left thigh: The examiner should note all 
the veteran's complaints related to these 
disabilities.  All indicated tests and x-
ray examinations should be conducted.  
The examiner should clearly identify and 
fully describe all residuals of the 
shrapnel wounds, as distinguished from 
those resulting from any other cause.  

The examiner should fully describe any 
disability of the affected muscle groups.  
Full range of motion testing of the 
affected joints should be accomplished.  
All pain, weakened movement, excess 
fatigability and incoordination present 
should be fully described.  
Determinations on whether the affected 
joints exhibit pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the affected joints are used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it is not feasible.

c.  With respect to the right hand: The 
examiner should be provided with a copy 
of the criteria for the rating of 
ankylosis and limitation of motion of the 
fingers, as attached hereto.  All 
indicated tests and x-ray examinations 
should be conducted.  The examiner should 
clearly identify and fully describe all 
residuals of the shrapnel wound, as 
distinguished from those resulting from 
any other cause.  While the examiner must 
not assign a percentage rating, the 
examiner must address each and every 
factor enumerated in the attached 
criteria for the rating of the veteran's 
right hand disability. The examiner 
should fully describe any pain, weakened 
movement, excess fatigability and 
incoordination present in any affected 
joint of the right hand or fingers 
attributable to the service connected 
disability1.  Determinations on whether 
the affected joints exhibit pain with use 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness, fatigability and 
incoordination should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
affected joints are used repeatedly over 
a period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups. 

d.  With respect to the right foot: The 
examiner should clearly identify and 
fully describe all residuals of the 
shrapnel wound to the right foot (to 
include the right ankle), as 
distinguished from those resulting from 
any other cause.  The examiner should: 
describe the entrance and exit wound 
scars fully, with comment on whether they 
are tender, painful, ulcerated or broken 
down; comment on the presence or absence 
of neurological or vascular deficit; and 
indicate whether there is injury to 
Muscle Groups X, XI, or XII, and if 
present, comment on the degree of 
severity thereof.  Full range of motion 
testing of the right foot and ankle 
should be accomplished.  The examiner 
should fully describe any pain, weakened 
movement, excess fatigability and 
incoordination present in the right foot 
and ankle.  Determinations on whether the 
affected joints exhibit pain with use 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness, fatigability and 
incoordination should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
affected joints are used repeatedly over 
a period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
is not feasible.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





